Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 1 of 14




                           EXHIBIT 1
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 2 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


    BRIAN KEIM, on behalf of himself and all            Case No. 9:12-cv-80577-KAM
    others similarly situated,

                   Plaintiff,

           vs.

    ADF MIDATLANTIC, LLC, a foreign limited
    liability company,
    AMERICAN HUTS, INC., a foreign                      DECLARATION OF MARGARET
                                                        DALEY
    corporation,
    ADF PIZZA I, LLC, a foreign limited liability
    company,
    ADF PA, LLC, a foreign limited liability
    company,
    (known collectively as “ADF COMPANIES”),
    and
    PIZZA HUT, INC., a foreign corporation,

                   Defendant.




           I, Margaret A. Daley, declare:

                                               Background
           1.      I am a Managing Director of Berkeley Research Group (“BRG”) and a leader in

    its Global Investigations + Strategic Intelligence practice group. BRG is a leading global

    strategic advisory and expert services firm that provides independent expert testimony, litigation

    and regulatory support, authoritative studies, strategic advice, and data analytics to major law

    firms, Fortune 500 corporations, government agencies, and regulatory bodies around the world. I

    joined BRG in 2015. Prior to joining BRG I led the Forensic Data & Analytics practice at Duff

    & Phelps, an international consulting firm.

           2.      Among those aspects of my background that are relevant to this matter are the

    following: I am a licensed attorney and have been a member of the Illinois bar since 1987. I am
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 3 of 14




    a Certified Fraud Examiner. I have been retained by Fortune 500 corporations, large public

    universities, global financial institutions, healthcare providers and the American Bar Association

    (among others) to conduct independent investigations and report my findings and

    recommendations on matters ranging from whistleblower claims to law school accreditation. I

    currently serve as the Chairman of the Cook County (Illinois) Board of Ethics. I have served on

    the Board of Directors and as a past President of the Illinois Equal Justice Foundation. The

    National Law Journal has named my investigative team as “Best of Chicago for Global Risk &

    Investigations.” Annually, since 2014, Who’s Who Legal has named me as one of a select group

    of Forensic Investigations Experts, and in 2018 as one of its five “Thought Leaders” nationally in

    the field of Digital and Data Forensics and in Investigations.

            3.       I have previously been retained in more than 20 lawsuits alleging violations of the

    Telephone Consumer Protection Act or “TCPA.” I was retained in those cases, among other

    things, to investigate whether data sources—dialer records, account records and publicly

    available data—could be used to identify the persons who received dialer calls and/or to

    determine whether there was consent to call the number at issue. I have been engaged in certain

    lawsuits brought under the TCPA to assist in the identification of potential class members so that

    class administrators can provide notice in connection with the settlement of such lawsuits. A

    more complete description of my qualifications, background and experience is set forth in my

    CV which is attached as Exhibit A to this declaration.

                                                 Analysis Conducted

            4.       The work that I have done in connection with this matter includes the following1:

                          a. I received “exhibitA-4.pdf” to the November 10, 2016 Expert Report of

                              Robert Biggerstaff from Counsel and ingested 13,046 phone numbers

                              contained therein into SQL Server 2017 (the “Subpoenaed Numbers

                              List”). It is my understanding that these phone numbers correspond to the

    1
     Throughout this declaration, when I use the first-person to describe my analysis, I am referring to work conducted
    by me or by my staff under my direction.
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 4 of 14




                                  class certified in this case.

                             b. I received 14 Excel files2 containing cellular phone number lists

                                  subpoenaed from the carriers (“Numbers Requested from Carriers”). I

                                  used the naming conventions of these files to identify which of the 13,046

                                  phone numbers were subpoenaed from a particular carrier. For example,

                                  the numbers identified in “Sprint Sheet.xlsx” were labeled as Sprint

                                  numbers. There were several instances where one phone number was

                                  subpoenaed from all 14 carriers; I therefore designated the Carrier label as

                                  “ALL Carriers.” Of the 13,046, 541 phone numbers were not identified in

                                  the Numbers Requested from Carriers and were therefore given the

                                  temporary Carrier designation of “Unknown.” I imported these numbers

                                  and Carrier Designations to SQL Server 2017.

                             c. To date, I have received 19 Excel files3 that contain name, address, email
                                  and/or date data related to the Subpoenaed Numbers List and returned by

                                  the Carriers subpoenaed (“Carrier Data Returned”). I imported this data

                                  into SQL Server 2017 where, by phone number returned, I determined

                                  which data was related to specific carriers using the Numbers Requested

                                  from Carriers files. For numbers not identified in the Numbers Requested

                                  from Carriers, where able, I used the file naming conventions of the

                                  Carrier Data Returned to identify associated carriers (for example, the

                                  numbers identified in “Sprint_2018-261277-6467157.xls.xls” were labeled

                                  as Sprint numbers). All remaining numbers were labeled as having

                                  “Unknown” carriers.

                             d. After uploading the Carrier Data Returned, I identified phone numbers in

                                  which a corresponding name(s) and email address(es) or name(s) and

    2
        The data I received from Counsel is listed in Exhibit B to this declaration.
    3
        Id.
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 5 of 14




                              address(es) were identified.4 This involved filtering the data to exclude,

                              for example:

                                  i.   email addresses without the “@” character,

                                 ii.   non-names (e.g. names only containing numerical values or names

                                       identified as Telecom Providers like “TRACFONE”)

                                iii.   addresses that do not include a city or zip code

                          e. While identifying “Names” in the data, I identified many entries

                              containing keywords that would indicate a business name instead of a

                              person’s name (for example, “LLC,” “INC,” “RADIOSHACK”) in the

                              Subscriber Name or User Name fields. I still considered Carrier Data

                              referring only to business entities as providing a “Name” in my analytics.

                              Of the 8,194 phone numbers I identified as associated with a “Name,” 284

                              were associated with both a business(es) and a person(s) and 104 were

                              associated with a business name(s) only.

            5.       Of the 13,046 telephone numbers identified in the Subpoenaed Numbers List, I

    identified 8,185 numbers related to a corresponding name(s) and email address(es) or name(s)

    and address(es). The chart on the following page shows the overall results of my analysis.

            6.       Of the 664 numbers identified below with “Email or Address Reported with no

    Name,” approximately 69% are associated with the subscriber name “TracFone”, a Mobile

    Virtual Network Operator. The data associated with these numbers does not contain any

    corresponding email addresses and the addresses for these TracFone numbers generally do not

    correspond to a consumer’s address. For example, over 150 numbers associated with TracFone

    share the same address, 8390 NW 25TH St., Doral, FL, in the carrier data. This address was

    described in 2018 as a mixed-use asset with flexible zoning, “allowing for a variety of uses to

    include industrial, commercial, office and retail.”5

    4
      I cannot opine on the validity of the addresses/email addresses provided as I did not validate them using NCOA
    Source (a third party vendor proving validation services). I can perform additional validations upon request.
    5
       https://www.crexi.com/properties/175124/florida-8390-nw-25th-street
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 6 of 14




          Respectfully,
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 7 of 14




                   Exhibit A
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 8 of 14

    Curriculum Vitae



                                       Peggy Daley
                           BERKELEY RESEARCH GROUP, LLC
                  70 West Madison Street, Suite 5000 | Chicago, Illinois 60602

                                       Direct: 312.429.7950
                                      PDaley@thinkbrg.com


    Ms. Daley specializes in conducting complex investigations on behalf of boards of
    directors, senior management, outside counsel and regulators. Ms. Daley’s work
    includes high profile investigations and compliance initiatives on behalf of higher
    education institutions, financial institutions and healthcare providers. Ms. Daley has
    testified at regulatory and sanctions hearings and also serves as an expert witness in
    matters relating to fraud, data privacy, data analytics, TCPA and consumer fraud,
    compliance and data security.

    Ms. Daley’s investigative team has been named “Best of Chicago for Global Risk &
    Investigations” by the National Law Journal. Who’s Who Legal has named her as one of
    limited group of Forensic Investigations Experts every year since 2014 and noted that
    she is “one of the most highly respected nominees in our research overall.” Ms. Daley
    was selected in 2018 by Who’s Who as one of five U.S “Thought Leaders” in the field of
    Digital Forensics.

    Ms. Daley’s compliance work includes serving as the independent auditor for financial,
    admissions and marketing Student Commitments made by Adtalem Global Education.
    She has also designed and implemented graduate employment outcome reporting
    protocols for all U.S. law schools on behalf of their accreditor, the American Bar
    Association. Ms. Daley has investigated whistleblower claims on behalf of large
    public universities relating to misreporting data to accreditors and unethical behavior of
    university leadership.

    Ms. Daley is very experienced in matters relating to government ethics. She currently
    serves as the Chairman of the Cook County Board of Ethics, which oversees the
    governance of the Cook County Ethics ordinance over the 22,000 Cook county
    employees and officeholders. She also serves on the state board overseeing the
    licensing of private detectives and security professionals. She is a Life Trustee of the
    Better Government Association, where she previously served as the Chair of the Board
    of Directors. Ms. Daley received her J.D. cum laude from Boston University School of
    Law and her B.A. from the University of Michigan.

    EDUCATION
    J.D., cum laude Boston University School of Law, 1987
    B.A. University of Michigan, 1984


                                                                                                 1
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 9 of 14

    Curriculum Vitae


    SUMMARY OF PROFESSIONAL EXPERIENCE
    Duff & Phelps, Managing Director, 2008-2015
    Navigant Consulting, Director, 2004-2008
    Pinkerton Consulting, Vice President and Associate General Counsel, 2001-2004
    Investigative Group International, Vice President and General Counsel, 1997-2001
    Sonnenschein Nath & Rosenthal, Associate, 1995-1997
    Phelan Pope & John, Associate, 1990-1995
    Kirkland & Ellis, Associate, 1987-1990

    PROFESSIONAL AWARDS AND RECOGNITION
    2019 Who’s Who Legal Investigations: Digital Forensic Expert
    2018 Who’s Who Legal Consulting Experts: Digital & Data- Digital Forensic Expert
    2018 Who’s Who Legal Investigations: Digital Forensic Expert Thought Leader
    2018 Who’s Who Legal Investigations: Investigations Thought Leader
    2018 Who’s Who Legal: Forensic Investigations Expert
    2017 Who’s Who Legal Consulting Experts: Forensics & Litigation Consulting - Digital
    2017 Best Forensic Investigations Team 2017 – USA, Lawyer’s Monthly
    2017 Who’s Who Legal: Forensic Investigations Expert
    2016 Who’s Who Legal: Forensic Investigations Expert
    2016 Illinois Equal Justice Foundation Distinguished Service Award
    2015 Who’s Who Legal: Forensic Investigations Expert
    2014 Who’s Who Legal: Forensic Investigations Expert
    2012 Best of Chicago Global Risk & Investigations, National Law Journal

    CERTIFICATIONS AND LICENSURE
    Certified Fraud Examiner (CFE)
    Certified Information Privacy Professional (CIPP)
    Certified Anti-Money Laundering Professional (CAMS)
    Admitted to Illinois Bar, November 5, 1987, License No. 6196186
    Illinois Class A Private Detective, License No: 115—001845

    PROFESSIONAL AFFILIATIONS
    American Bar Association, Member
       Co-Chair
           Financial Institutions, Money Laundering and Patriot Act Subcommittee of the
           White Collar Committee/Criminal Justice Section (2015-2017)
       Liaison
           White Collar Committee to the American Banking Association (2015-2017)
    Association of Certified Information Privacy Professionals, Member
    Association of Certified Fraud Examiners, Member
    Association of Certified Anti-Money Laundering Professionals, Member
    Better Government Association, Life Trustee (former Chair, Board of Directors)
    Cook County Board of Ethics, Chair


                                                                                           2
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 10 of
                                      14
   Curriculum Vitae

   Illinois Equal Justice Foundation, Board of Directors (2005-2017, President, 2016))
   Illinois Private Detective, Private Alarm, Private Security, Fingerprint Vendor, and
        Locksmith Board, Member
   Sedona Conference, Member WG11 Data Security/Privacy in Civil Litigation Drafting
        Team
   Women’s White Collar Defense Association
        Co-Leader Chicago Chapter (2012-2018)

   EXPERT WITNESS, TESTIMONY AND NEUTRAL EXPERIENCE
     1. Hanley v. Tampa Bay Sports and Entertainment LLC, No: 8:19-cv-
         00550-CEH-CPT (M.D. Fla. Filed 2019)
     2. Sheean v. Convergent , No: 2:18-cv-11532-GCS-RSW (E.D. Mich.,
         Report filed June 2019)
     3. Revitch v. Citibank, N.A., No: 3:17-cv-06907-WHA (N.D. Cal., Report filed
         January 2019)
     4. McCurley v. Royal Seas Cruises, Inc., No. 17-cv-1988 AJB (AGS), consolidated
         with DeForest v. Royal Seas Cruises, Inc., No. 17-cv-986 AJB (AGS) (S.D. Cal.,
         Report filed October 2018)
     5. Pieterson v. Wells Fargo Bank, N.A., No: 3:17-cv-02306-EDL (N.D. Cal., Report
         filed October 2018)
     6. Marcheco v. Jo-Ann Stores, LLC, No: 1:18-cv-20564-MGC (S.D. Fla., Report
         filed October 2018)
     7. Horton v. Navient Solutions, Inc., No: 1773cv00200 (Mass. Sup. Ct., Report filed
         October 2018)
     8. Fitzgerald v. Universal Pictures, No: 6:16-cv-01193-CEM-DCI (M.D. Fla, expert
         Report filed July 2, 2018)
     9. Bakov, et. al v. Consolidated World Travel Inc. d/b/a Holiday Cruise Line, No. 1-
         15-CV-02980, consolidated with No. 1-17-CV-973 (N.D. IL, Report filed 2018)
     10. Flowers v. Twilio, Inc., No: RG16804363 (Sup. Ct. Cal., Report filed 2017)
     11. Terteryana et al. v. Nissan Motor Corporation, No.: 2:16–cv02029-GW-KS (C.D.
         Cal., Declaration filed 2017)
     12. Johnson v. Oracle America, Inc., No: 3:17-cv-00725 (N.D. Ca. Declaration filed
         April 2017)
     13. Champer v. Navient Solutions, Inc., No. 6:16-cv-00569 (M.D. Fla. April 4, 2016)
     14. Zaklit v. Nationstar Mortgage LLC, et al., No: 5:15-cv-02190-CAS-KK (C.D. Cal.,
         filed October 23, 2015)
     15. Diwaker v. SLM Corporation (commonly known as Sallie Mae), No: 01-16-0000-
         1045 (American Arbitration Association, filed January 12, 2016)
     16. Reifsnyder and Navient Solutions, Inc., Re: 01-15-0006-011 (American
         Arbitration Association, Report filed 2016)8)
     17. Lee v. Global Tel * Link Corporation, No.: 2:15- cv-02495-ODW PLA
         [consolidated with 2:15-cv-03464-ODW-PLA] (C.D. Cal., Declaration filed 2016)
     18. Henderson v. United Student Aid Funds, Inc. D/B/A USA Funds, No. 3:13-cv-
         1845-JLS-BLM (S.D. Cal., Declaration filed 2016)
     19. Johnson v. Navient Solutions, Inc. f/k/a Sallie Mae, Inc., No 1:15-CV-0716 (S.D.
         Ind. Declaration filed 2016)
     20. Charvat, et al. v. Valente, et al., No. 12-CV-5746 (N.D. Ill. Reports filed 2016)
                                                                                             3
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 11 of
                                      14
   Curriculum Vitae

         21. Ameristar Casino East Chicago, LLC. v. Unite Here Local 1, No. 45d01-1504-Pl-
             00034 (Lake Co. Sup. Ct., Indiana, August 2015)
         22. ABA's Council on Legal Education and Admission to the Bar Data Policy &
             Collection Committee Meeting (2014)
         23. Proprietect L.P v. Johnson Controls Inc., No 12-12953 (E.D. Mich. Appointed
             2014)
         24. ABA's Council on Legal Education and Admission to the Bar Sanctions Hearing,
             University of Illinois College of Law (January 2012)
         25. Howard Ehrenberg, Chapter 7 Trustee of Axium International Inc. v. BDO
             Seidman, LLP, American Arbitration Association Case No. 13 107 Y 00329 09
             (Case filed 2009)

   PUBLIC REPORTS, PUBLICATIONS AND ARTICLES

   1)       “Why Can’t the Courts Get Wrong-Number Cases Right?,” International
            Association of Privacy Professionals Privacy Perspectives (May 21, 2018);
            https://iapp.org/news/a/why-cant-the-courts-get-wrong-number-cases-right/
   2)       “Data Breaches Take Various Forms: Patching leaks from your house to the
            courthouse” Thinkset (April 4, 2018); https://www.thinksetmag.com/issue-
            4/2018/4/4/data-breaches-take-various-forms
   3)       “Five Deposition Questions You Should Ask Opposing TCPA Experts,” Legaltech
            News (January 4, 2018)
   4)       Lies, Damn Lies and the Investigators Who ‘Pretext,’” Law 360 (December 2,
            2017)
   5)       “Independent Student Commitment Review for Adtalem Global Education”
            (October 23, 2017) http://viewpoints.adtalem.com/wpcontent/
            uploads/2017/10/Adtalem_Student_Commitment_Assessment.pdf
   6)       “Data Security and the Expert Witness: 14 Security Questions to Ask Your
            Witness” LegalTech News (May 18, 2017)
   7)       “Is Sensitive Data Safe in the Hands of Expert Witnesses?” Legaltech News
            (March 27, 2017)
   8)       “Life is Short; Affairs Are Expensive: The Ashley Madison Breach and Its
            Aftermath,” ThinkBRGTech.com (2015)
   9)       “FCC TCPA Declaratory Rules Draw Objections,” ThinkBRGTech.com (2015)
   10)      10 Steps to Protecting Your Trade Secrets from the Malicious Insider,” Inside
            Counsel (2014)
   11)      “Investigative Report University of Illinois Anonymous Emails of December 12,
            2011,” prepared by Jones Day and Duff & Phelps under the direction of the
            University Ethics Office and the Office of the University Counsel (January 13,
            2012)
   12)      “Investigative Report University of Illinois College of Law Class Profile
            Reporting,” prepared by Jones Day and Duff & Phelps under the direction of the
            Office of University Counsel and the University Ethics Office (November 7, 2011)
   13)      “Computer Forensics,” Chapter 3 in The Commercial Fraud Manual, American
            Bankruptcy Institute (2010)
   14)      “Forensic Technology and the CPA Practitioner,” AICPA Forensic Task Force
            White Paper (2010-2012)
                                                                                             4
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 12 of
                                      14
   Curriculum Vitae

   15)   “Laptop Discovery: Investigating Cases from Your Office Computer,” The
         Environmental Litigator, (Spring, 2010)
   16)   Weathering the Storm: Timely, Complete and Cost Effective Discovery,” Duff &
         Phelps White Paper (January, 2009)
   17)   “Fact Finding in the Digital Age,” Chapter 26 in Product Liability Litigation:
         Current Law, Strategies and Best Practices, Practicing Law Institute (2009-2015)
   18)   “Avoiding the Disclosure of Intermingled Data,” 22nd Annual American Bar
         Association National Institute on White Collar Crime (2008)
   19)   “Integrating E-Discovery and Investigations Expertise,” Metropolitan Corporate
         Counsel, (August, 2008)
   20)   “Tracking Assets in Financial Fraud and Bankruptcy Investigations: The
         Business Intelligence Guide for Asserting Creditors’ Rights,” Pinkerton White
         Paper (2001)
   21)   “Protocols for Investigating Y2K Failures: A New Dynamic in Investigating and
         Resolving Technology Disputes,” Mealey’s Cyber Tech and Y2K Reporter
         (September 1999)
   22)   “Limiting Discovery, Not the Facts: Using Investigators in Arbitrations and
         Mediations,” Metropolitan Corporate Counsel (August 1999)




                                                                                            5
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 13 of
                                      14




                  Exhibit B
Case 9:12-cv-80577-KAM Document 378-1 Entered on FLSD Docket 07/15/2019 Page 14 of
                              Berkeley Research
                                        14      Group


                                               Exhibit B

                              File Name                                         BRG Description
PizzaHutMultiSub05222019_CA_DE_PA.xlsx                                Carrier Data Returned
Copy of Keim T-Mobile Subscriber data 061719.xlsx                     Carrier Data Returned
2018-261277-6467157.xls                                               Carrier Data Returned
email-5671071-2018-261277-6670052.xls.xls                             Carrier Data Returned
email-5676832-2019-031207-6671010.xlsx                                Carrier Data Returned
email-5676832-2019-031207-6671047.xlsx                                Carrier Data Returned
email-5676832-2019-031207-6671062.xlsx                                Carrier Data Returned
email-5676832-2019-031207-6671066.xlsx                                Carrier Data Returned
email-5676832-2019-031207-6671077.xlsx                                Carrier Data Returned
email-5676832-2019-031207-6671087.xlsx                                Carrier Data Returned
Keim Non-PA Subscriber & User Info 4823-1790-8628 v.1.xlsx            Carrier Data Returned
Keim PA Subscriber and User Info 4840-6864-3735 v.2.xlsx              Carrier Data Returned
KEIM v ADF.xlsx                                                       Carrier Data Returned
Keim_v_ADF_complete_list_spreadsheet1.xlsx                            Carrier Data Returned
Keim_v_ADF_spreadsheet2.xlsx                                          Carrier Data Returned
Prod 3.7.2019_236024- Keogh Law Firm - Keim v. Pizzahut.xlsx.xlsx     Carrier Data Returned
Sprint_2018-261277-6467157.xls.xls                                    Carrier Data Returned
Sprint_2019-031207-6785171.xlsx.xlsx                                  Carrier Data Returned
Sprint_email-5671071-2018-261277-6670052.xls.xls                      Carrier Data Returned
exhibitA-4.pdf                                                        Subpoenaed Numbers List
Altel Sheet.xlsx                                                      Numbers Requested from Carriers
Boost Sheet.xlsx                                                      Numbers Requested from Carriers
Cellular South Sheet.xlsx                                             Numbers Requested from Carriers
Cingular Sheet.xlsx                                                   Numbers Requested from Carriers
Cricket Sheet.xlsx                                                    Numbers Requested from Carriers
MetroPCS Sheet.xlsx                                                   Numbers Requested from Carriers
Nextel Sheet.xlsx                                                     Numbers Requested from Carriers
NTELOS Sheet.xlsx                                                     Numbers Requested from Carriers
Rogers Sheet.xlsx                                                     Numbers Requested from Carriers
Rural Sheet.xlsx                                                      Numbers Requested from Carriers
Sprint Sheet.xlsx                                                     Numbers Requested from Carriers
TMobile Sheet.xlsx                                                    Numbers Requested from Carriers
US Cellular Sheet.xlsx                                                Numbers Requested from Carriers
Verizon Sheet.xlsx                                                    Numbers Requested from Carriers




                                        Privileged and Confidential
